WYZANSKI, District Judge.
1. Ralph F. Martino, a member of the bar of this Court, makes application, pursuant to Sec. 342(h) of the Act of October 14, 1940, 8 U.S.C.A. § 742(h), for approval by the Court of a reasonable fee in excess of $25 for services he rendered as counsel in the naturalization proceedings of Nunzio Genzone (petitioner in case No. 239950).
2. The client, Genzone, was admitted to citizenship June 7, 1943. His case present*752ed some difficulties because of his prior criminal record. Counsel, therefore, found it necessary to make investigations, to establish contact with various federal and local officials, and to appear in court on the day the petition for citizenship was finally considered. In rendering these services he spent 19 hours.
3. Genzone is a laborer engaged intermittently in the construction business. His income varies from week to week and is probably not more than $60 a week at the highest.
4. There is some dispute as to what conversation the attorney and the client had regarding the fee before the services were rendered. The client says that he agreed to pay $50 plus “a present” if the case ended successfully. The attorney says no fee was agreed upon in advance, but that a fair and moderate fee, consistent with the policy of the Act of October 14,1940, would be $100.
5. It is my opinion that a fee in excess of $25 is justified in this case because of the extended legal services which were required and were performed. Mr. Martino did legal work which aided Mr. Genzone, which was essential to his becoming a citizen and which went beyond what is ordinarily required in a naturalization case. If Mr. Gen-zone could afford a substantial fee, I should not hesitate to give my approval for a large amount. But as Mr. Martino himself recognizes, the compensation here must be moderate in view of the poverty of the client and the policy of the naturalization laws.
6. The policy of the naturalization laws takes into account the fact that most of the applicants for citizenship are poor, and often uninformed. They are almost wards of the court. And, moreover, the lawyer’s opportunity in a naturalization case goes beyond his opportunity in the ordinary case. In every case a lawyer renders a private service to a client, and performs a public duty to the courts. But in a naturalization case he also undertakes a high responsibility to the nation. He helps the constituted authorities to determine who shall bear the proud title of citizen of the . United States. And he helps those who are about to become citizens to understand that our democracy cherishes the rights and the dignity of the humblest man.
7. For such tasks the lawyer must be content to take his reward largely in ways that are not material. And it is for that reason that in this case I approve of a fee of only $60, although for similar work in other branches of the law I would award a much larger sum.